04/14/2021



            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: OP 21-0125



                                       OP 21-0125

                                                                            RLED
BOB BROWN,DOROTHY BRADLEY,
MAE NAN ELLINGSON, VERNON FINLEY,                                          APR 1 4 2021
and MONTANA LEAGUE OF WOMEN                                             Bowen Greenwood
                                                                      Clerk of Supreme Court
VOTERS,                                                                  State of Montana



              Petitioners,
                                                                    ORDER
       v.

 GREG GIANFORTE, Governor ofthe State of
 Montana,

              Respondent.



      The Montana State Legislature has filed a motion wherein it "respectfully requests
leave of the Court to intervene as a Respondent in this matter." The motion states the
Legislature seeks intervention because "it is specifically vested with the constitutional
authority to determine the process by which nominees are selected for gubernatorial
appointment to fill judicial vacancies, it has an interest in defending the constitutionality
ofthe laws it enacts, and the Montana State Senate has a constitutional role in confirming
judicial appointments."
       Intervention in a proceeding pending before this Court is a discretionary
determination. M. R. App. P. 2(1)(f)(defining "Intervenor" as one "who, on motion, is
granted leave to enter a proceeding before this court, despite not being named originally as
a party"). The Legislature indicates that it will submit its summary response to the Petition
by the previously ordered deadline of April 14, 2021. As required by M.R. App.P 16(1),
the Legislature states it has contacted opposing counsel to determine whether opposing
counsel objects to the motion. The Legislature states it has obtained opposing counsel's
consent to the motion upon the Legislature's commitment "to abide by and comply with
all orders ofthe Court."
      Upon these assertions by the Legislature, the Court concludes it can properly
intervene into this matter and that leave should be granted. Therefore,
      IT IS ORDERED that the motion to intervene by the Montana State Legislature is
granted. The Intervenor shall file its response by April 14, 2021.
      The Clerk is directed to provide copies ofthis Order to all counsel of record in this
matter.
      DATED this i* day of April, 2021.




                                                                 Justices




                                             2